/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 11, 2015

                                      No. 04-15-00671-CV

                         Celestino AVILA, M.D. and Julio Avila, P.A.,
                                        Appellants

                                                v.

                            ALLERMUNE BIOMEDICAL, LLC,
                                    Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-12381
                                 Peter Sakai, Judge Presiding

                                         ORDER
        The trial court clerk has notified this Court that the clerk’s record has not been filed
because appellant has failed to pay, or make arrangements to pay, the clerk’s fee for preparing
the record. Appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk=s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).

                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court